Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/7/2021, 10/9/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 10/9/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Diehl (CN 203787999).
Regarding claim 1, a battery pack for a vehicle, comprising: a first module group comprising at least one battery module; a second module group comprising at least one other battery module; and a manually operable interrupter assembly selectively electrically connecting the first module group to the second module group in series, the interrupter assembly being adapted for opening and closing a circuit connecting the first and second module groups.  See Abstract.
Regarding claim 2, a nominal voltage of each of the first and second module groups individually is less than a high voltage limit; and when the circuit is closed by the interrupter assembly, the first and second module groups are connected in series and a nominal voltage of the battery pack is greater than the high voltage limit [0014].
Regarding claim 3, the high voltage limit is 60 Volts [0033].
Regarding claim 6, each module group comprises at least two battery modules connected in series [0030].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diehl (CN 203787999) as applied to claim 1.
Regarding claims 4, 5, when the circuit is closed by the interrupter assembly, the nominal voltage of the battery pack is 96 Volts; and when the circuit is opened by the interrupter assembly, the nominal voltage of each of the first and second module groups is 48 Volts, Diehl discloses the battery cells connected in series may be divided into several battery modules, and each modules has a voltage lower than a predetermined safety voltage, for example 48V or 60 V [0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of battery modules in a battery cell depending on the desired voltage of the intended application.  It is noted that when there are two modules, each module having 48 V, the voltage of the battery pack is 96 V.


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Diehl (CN 203787999) as applied to claim 1, in view of Tsutsui (US 2015/0155534).
Regarding claim 7, the first module group is mounted to a first location in the vehicle; the second module group is mounted to a second location in the vehicle; and the first location and the second location are spaced apart, Tsutsui teaches a vehicle having battery modules at front and rear of the vehicle.  Further, other locations and distributions are possible, based on weight, impact, and vehicle dynamics and other critical factors [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the battery cells of Diehl at various locations of the vehicle, depending on weight, impact, and dynamics of the vehicle.


Claims 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diehl (CN 203787999) as applied to claim 1, in view of Tsutsui (US 2015/0155534) and Godevais (US 2006/0177738).
Regarding claim 8, 9, Diehl does not disclose each one of the at least one battery module and the at least one other battery module comprises: a plurality of bricks, each brick comprising: a phase change material block; and a plurality of battery cells disposed at least in part in the phase change material block, Tsutsui teaches a plurality of battery bricks in a vehicle.  Tsutsui teaches a vehicle having battery modules at front and rear of the vehicle.  Further, other locations and distributions are possible, based on weight, impact, and vehicle dynamics and other critical factors [0043].  The phase change material envelopes or encapsulates the entire cylindrical body [0048].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the battery cells of Diehl at various locations of the vehicle, depending on weight, impact, and dynamics of the vehicle.  
Godevais teaches a phase change material for a cell for dissipating heat generated by the cell [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a phase change material to each cell of Diehl modified by Tsutsui, as taught by Godevais, for the benefit of dissipating heat from each cell.  Given the broadness of the term “block”, it is noted that Godevais’ phase change material that encapsulated the cell read’s on Applicant’s block.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724